Title: To George Washington from Samuel Meredith, 4 July 1787
From: Meredith, Samuel
To: Washington, George

 

Sr
July 4, 1787.

In complyance with a promise made you, to give a short accot of the method I practised before the Warr of Sowing & plowing in Buck Wheat with a View of inriching the Land, & destroying in some degree a large Quantity of Garlic; I now take up my Pen, & will first mention that the land was a poor light sand, that had been under Cultivation for a great many Years & was exceedingly impoverished.
The first Plowing was performed in the Spring, the second just before seeding which was (to the best of my knowledge) the 25th April, the grain grew very well, & at a time when it was supposed there was a sufficiency of seed ripe to sow it again it was plowed in & produced a crop that was little if any inferior to the former, this was afterwards plowed in, & part of the Ground had a slight dressing of dung, which had been made in the Winter, & was frequently turned & well rotted[.] After the second turning in of the Buck Wheat the Ground became a perfect Ash Heap, & in this state it was sown with White, & red Chaff Wheat, & produced according to the best information 15 Bushels an acre, & had hardly any Garlic in it.
In order to turn in more effectually the Buck Wheat, about midway from the ⟨Coulter &⟩ the head of the Plow was fixed a With or rope to which was fastened a Wedge of Hickory Wood about one foot long & Six Inches diameter sharpened almost to a point at one end, into which a hole was bored large enough to take the with or rope, so that the Wedge reached the extremity of the mould board, & of consequence drew most of the Heads of the buck Wheat in parallel lines to the plow, & was covered by the Earth formed by the Mould Board before it had escaped the pressure of the Wedge—I dont pretend to take any merit to myself in this process, as it was entirely under the direction of an English Farmer.
I mention the Wedge ought to be hickory only because when green its very heavy, & of course requires less bulk & perhaps a ⟨illegible⟩ chain doubled might answer the purpose near as well—In Ground full of Garlic I should think the Land being plowed in the Fall would answer a much better purpose than in the Spring.

My Neighbours supposed the Land sown in the above Method would not produce more than the seed, & perswaded me against sowing it with Wheat.
It will afford me great pleasure to think I could give a moments satisfaction to one I so much esteem, & to whom I wish every happiness being with Respect Sr Your most humble Servt

Saml Meredith

